 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                            :
                                                                                           6/3/2021
DUBAI EQUINE HOSPITAL,                                      :
                                                            :
                                         Plaintiff,         :
                                                            :        18-CV-6925 (VSB)
                           -against-                        :
                                                            :              ORDER
EQUINE IMAGING, LLC, et al.                                 :
                                                            :
                                         Defendants. :
                                                            :
----------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          Motions for summary judgment in the above-captioned case were due on April 27, 2021,

 with oppositions due on May 12, 2021 and reply memoranda due on May 26, 2021. (Doc. 104.)

 Plaintiff timely moved for summary judgment, (Doc. 111), but Defendant never filed his

 opposition motion or requested an extension of time to respond. (Doc. 101.) On May 31, 2021,

 Defendant—nearly three weeks after his opposition was due—filed a letter stating that he was in

 a bicycle accident on May 2, 2021 in which he tore a muscle in his thigh and that, as a result, he

 seeks to file his opposition brief to Plaintiff’s motion for summary judgment on or before June

 15, 2021. (Doc. 120.) Plaintiff filed a letter in opposition to Defendant’s request on June 2,

 2021. (Doc. 121.) Accordingly, it is hereby:

          ORDERED that Defendant is directed to file any brief in opposition to Plaintiff’s motion

 for summary judgment on or before June 15, 2021. I will not grant any subsequent extension

 requests and, if Defendant does not file his brief by that date, I will consider Plaintiff’s motion as

 unopposed. Plaintiff is directed to file any reply memorandum of law on or before June 29,

 2021.

          The Clerk’s office is directed to mail a copy of this Order to the pro se Defendant at the
following address in Greece: Chr. Katsari 18 Ioannina 45521 Greece.

SO ORDERED.

Dated:   June 3, 2021
         New York, New York                    ________________________________
                                               VERNON S. BRODERICK
                                               United States District Judge
